 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                      ***
 5
      MARK A. ST. AMAND, an individual,                      Case No. 2:20-cv-01666-JCM-DJA
 6
                              Plaintiff,
 7                                                                             ORDER
            v.
 8
      JAMES RIVER INSURANCE COMPANY;
 9    DOES Employees 1-10; DOE Individuals 11-
      20; ROE Corporations 21-30, inclusive,
10
                              Defendants.
11

12          Before the Court are Plaintiff’s motion to amend complaint (ECF No. 17) and the parties’

13   stipulation and order to extend discovery (ECF No. 18). The Court finds that, based on the language

14   in the parties’ stipulation (ECF No. 18), the Defendant does not oppose the Plaintiff’s motion to

15   amend complaint (ECF No. 17). The Court also finds good cause to approve the parties’ stipulation

16   to extend discovery (ECF No. 18). Neither party, however, has complied with Local Rule IA 6-2.

17   Plaintiff did not include an order in their motion, and in the stipulation the parties left the order on

18   a separate page. The Court advises the parties to read and comply with the Local Rules in the

19   future, particularly when filing items under Local Rule IA 6-2.

20          IT IS THEREFORE ORDERED that Plaintiff’s motion to amend complaint (ECF No.

21   17) is granted.

22          IT IS FURTHER ORDERED that the parties’ stipulation to extend discovery (ECF No. 18)

23   is granted.

24          DATED: June 17, 2021

25
                                                            DANIEL J. ALBREGTS
26                                                          UNITED STATES MAGISTRATE JUDGE
27

28
